Title: John Quincy Adams to Thomas Boylston Adams, 20 July 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston


					
						
							No: 1.
							Frankfort on the Oder. 20. July. 1800.
						
						As I have bespoke your company, upon our journey into Silesia, I begin this letter at our first resting station from Berlin— Hitherto we have indeed seen little more than the usual Brandenburg sands, &

perhaps you will find our tour as tiresome as we have found it ourselves— I cannot promise you an amusing journey, though I hope it will prove so to us; & if at the sight of this my first letter on this occasion, you think it looks too long, & appears likely to prove tiresome, seal it up, unread, & send it to Quincy, where a mother’s heart will fill it with all the interest of which it may be destitute in itself—Will give life to the narrative, & spirit to every remark.— My letters to you on this tour will be in the form & serve as the substitute of a journal— They will of course be fragments written at different times & places, nay perhaps in different humours— Therefore make up your account, to receive patiently all my tediousness, or as I said before, bestow it all upon my mother, to whom in that case you may consider all my future letters untill we return to Berlin, & numbered in a series from this, as addressed.
						On Thursday the 17th: instt. we left Berlin just after three in the morning, & arrived here at about nine the same evening— The distance is ten German miles & a quarter, which you know is a very long day’s journey in this country— In the course of a few years it will be an easy journey of eight hours; for the present king, who has the very laudable ambition of improving the roads through his dominions, is now making a turn pike road like that to Potsdam, the whole way hither; as yet not more than one German mile of it is finished, & the rest of the way, is like that which on every side surrounds the Tadmor of modern times— As we approach within a few miles of Frankfort, the country becomes somewhat more hilly, & of course more variagated & pleasant than round Berlin; but we could peceive little difference in the downy softness of the ground beneath us, or in the needles of the pines within our view— Part of the country is cultivated as much as it is succeptible of cultivation, & here & there we could see scattered spires of wheat, rye, barley & oaths, shoot from the sands, like the hairs upon a head almost bald— We came through few villages, & those few had a miserable appearance— A meagre composition of mud & thatch composed the cottages, in which a ragged & pallid race of beggars reside; yet we must be unjust & confess that we passed by one nobleman’ seat, which had the appearance of a handsome & comfortable house.
						We arrived here just in time to see the last dregs of an annual fair, such as you have often seen in the towns of Holland, & as you know are customary in those of Germany— But we hear great complaints against the minister Struensee, for having ruined the value of the fair, by prohibiting the sale of foreign wollen manufactures, which

have heretofore been the most essential articles of sale at this fair— This prohibition is for the sake of encouraging the manufactures of this country; a principle, which the government pursues on all possible occasions— They are not converts to the opinions of Adam Smith, & the french oeconomists concerning the balance of trade, & always catch with delight at any thing, which can prevent money from going out the country. Of this disposition we have seen a notable instance in the attempts lately made here for producing sugar from beets, of which I believe you heard something while you were here, & about which much has been said & done since then. At one time we were assured beyond all question, that one mile square of beets would furnish sugar for the whole Prussian dominions— The question was submitted to a committee of the Academy of Sciences, who after long examination & deliberation reported, that in truth, sugar, & even brandy, could be produced from beets, & in process of time might be raised in great quantities; but that for the present it would be expedient to continue the use of sugars & brandies such as had been in use hitherto— Since this report we have heard little, or nothing of beet sugar.
						This is an old Town, pleasantly situated, & containing about twelve thousand inhabitants, of which a quarter part are Jews— It is therefore distinguished by those peculiarities, which mark all European towns, where a large proportion of Israelites reside, & to express which I suppose resort must be had to the Hebrew language— The english at least is inadequate to it; for the word filth conveys an idea of spotless purity in comparison to the jewish nastiness— The garrison of the town consits of one regiment— There is likewise an University here, & by the introduction of a letter from Berlin we have become acquainted with two of the professors— The number of the students is less than two hundred; & of them, one hundred & fifty are students of Law, ten or fifteen of Divinity, & not more than two, or three, of medicine— The library, the museum, & the botanical garden, the professors tell me, are all so miserable that they are ashamed to show them.
						The banks of the Oder on one side are bordered with small hills, upon which at small distances, are little summer houses with vineyards at which during summer, many inhabitants of the town reside— On the other side the land is flat, & the river is restrained from overflowing only by a large dyke, which has been built since the year 1785— At that time the river broke down the smaller dyke, which had untill then existed, & overflowed the country to a

considerable extent— Prince Leopold of Brunswick, a brother of the present reigning duke, was then colonel of the regiment in garrison here, & lost his life in attempting to save some of the people, whom the inundation was carrying away— You have probably seen prints of this melancholy accident, & there is an account of it in the last editions of Moore’s travels. (I mean his first work.) There is a small monument erected in honor of the prince, upon the spot where the body was found. It was done by the free masons of this place; of which society he was a member— But there is nothing remarkable in it— There is likewise in the burying ground a little monument, or rather tombstone, to Kleest, one of the most celebrated German poets, whom his countrymen call their Thomson— He was an officer in the service of Frederic the second, & was killed at the battle of Cunersdorf, a village distant only a couple of miles from this place.
						Just at the gate of the town, there is a spring of mineral water, at which a bathing house has been built with accommodations for lodgers— This bath has been considerably frequented for some years past; & the physicians of the town say that the waters are as good as those of Freyenwalde. I am willing to believe them as good as Toplitz; for my faith in mineral waters in general was not much edified by the success of our tour there last summer.
					
					
						
							22. July—
						
						Still at Frankfurt— We had left Berlin, without being fully aware of the precise nature of the journey we had undertaken, & had not thought of taking with us furs, & winter cloathing for a tour in the dog days— But one of the professors, whose acquaintance we have made here, has formerly gone the same journey, and from his representations, we have been induced to send back to Berlin for thick cloathing, & this circumstance has prolonged our stay here, a couple of days more than we at first intended— Yesterday we took a ride of three, or four miles to the country seat of a Mr de Schöning, the Landrath of the circle— The functions of his Office are to collect the territorial taxes within a certain district called a circle, which is a subdivision of the province— You know the importance & extent of this title of Rath, or councillor, in the constitutions of the German states— It is a general name designating every officer in all the subordinate parts of the administration; & sometimes a mere honorary title, which Frederic the second by way of joke once granted to a person, upon condition, that he should never presume to give any council— For the principle upon which the name is founded is, that

the person holding the title gives the king occasionally, council; & the first part of it usually designates the particular department in which he gives it—
						Mr Schöning & his lady received us with great kindness & hospitality— From the neighbouring of their house, & on our return we had the pleasure of agreable prospects of the town, the river & the country beyond it; though this has not much variety, nor any thing remarkably striking.
						Not far beyond Mr Schöning’ house is a canal, joining the Oder to the Spree, by means of which a water communication is established between the Baltic & the North Sea; there is likewise a similar canal between the Oder & the Vistula.— Frederic the second made several of these junctions of rivers during his reign, & some had been made by his predecessors. Their benefit in facilitating the intercourse between the several parts of Germany, & of all with Poland would be still greater than it is, if it were not counteracted by that mutual jealousy, which bars the passages between the dominions of neighbouring & rival princes—
						At a distance of about two German miles from this, resides Count Finkenstein of Madlitz, a son of the venerable old Minister of State, who died last winter; & whose lady & daughters you have seen at Berlin— He was formerly President of the judicial tribunal at Cüstrin, but was dimissed by Frederic the second, on the occasion of the Miller Arnold’s famous law suit—An instance in which the great king from mere love of justice, committed the greatest injustice, that ever cast a shade upon his character— His anxiety upon that occasion to prove to the world that his in his courts of justice, the beggar should be upon the same footing of right as the prince, made him forget that in substantial justice the maxim ought to bear alike upon both sides, & that the prince should obtain his right as much as the begger— Count Finkenstein, & several other judges of the court at Cüstrin, together with the high chancellor Fürst, were all dismissed from their places for doing their duty, & persisting in it, contrary to the will of the king, who substituting his ideas of natural equity in the place of prescriptions of positive law, treated them with the utmost severity, for conduct, which ought to have received his fullest approbation.— Since that time Count Finkenstein has lived upon this estate of his, cultivating his farm, & in the converse of the Muses; we have not had time & opportunity during our stay here to visit him; he & his family being at this time absent from his seat; but we are told that no lands in the province are in so

flourishing a condition as his; & as he unites the pursuits of literature with those of farming, he has published a translation of Theocritus in German verse— We propose to continue our Journey this day as far as Crossen—
						Your’s—
					
				